DETAILED ACTION
This Office action is regarding Applicant's claims filed 24 March 2021 to a prior Office action.  Claims 1-30 are pending.  
This Office Action is an Allowance after a Non-Final Rejection.  
Allowable Subject Matter
Claims 1-30 are allowed, as presented on 24 March 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 11 and 21, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1, 11 and 21 of:
“generating and storing a new version set of one or more table-metadata files, the new version set of one or more table-metadata files comprising table metadata for a new version of a database table;
determining that a plurality of table-metadata files are not included in a cache;
downloading, in parallel, the plurality of table-metadata files from immutable storage; 
storing, in the cache, the plurality of table-metadata files; and
reading, among the plurality of table-metadata files, a first table-metadata file before a second table-metadata file has been fully downloaded, the plurality of table-metadata files comprising at least the first table-metadata file and the second table-metadata file”. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4/2/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161